Birdsong, Judge.
Appellant Wheeler’s appeal arises from a judgment against him on a promissory note executed by the appellee Dorsey in partial payment of the purchase by Dorsey of a used car from Wheeler. Dorsey answered denying the indebtedness and filed compulsory counterclaims alleging violations of the federal truth in lending and odometer statutes. Following a jury trial, the jury found for Dorsey on the note and also for violations of both federal statutes. The verdict of the jury was made the judgment of the court. Wheeler brings an appeal alleging only the general grounds. Held:
Although the evidence was disputed, there was evidence presented to the jury to warrant its verdict of violations of the federal statutes and an off-set of the amount due on the note. Accordingly, the judgment of the trial court is affirmed in accordance with Rule 36 of the Court of Appeals.

Judgment affirmed.


Shulman, P. J., and Sognier, J., concur.